Citation Nr: 1135042	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  05-10 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to October 1988.  He died in June 2003, and the Appellant is the Veteran's surviving spouse.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that, in pertinent part, denied service connection for metastatic melanoma of the adrenal gland for accrued benefits purposes, and service connection for the cause of the Veteran's death.

In July 2007, the Appellant testified during a hearing before the undersigned at the RO; a transcript of that hearing is of record.  In February 2009, the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  

In an April 2010 decision, the Board denied the appellant's claim for service connection for metastatic melanoma of the adrenal gland for accrued benefits purposes.  At that time, the Board remanded her claim for service connection for the cause of the Veteran's death to the AMC for further procedural development.

The appeal must be REMANDED again to the RO via the AMC.  VA will notify the appellant if further action is required.



      REMAND

Unfortunately, the Board is of the opinion that another remand is needed in this case prior to appellate consideration

The record reflects that the Veteran died in June 2003 at the age of 54 from metastatic melanoma, primary site adrenal gland.  The appellant variously argued that his death was associated with his exposure to Agent Orange in service.  In February 2009, the Board remanded the appellant's case to the RO to determine if the Veteran served in Vietnam and may be presumed to have been exposed to Agent Orange.  In a November 2009 memorandum, the RO stated that it could not verify the Veteran's service in the Republic of Vietnam.

However, in a March 2010 written statement, the appellant's representative argued that the Veteran's service duties as a flight engineer required extended exposure to direct sun light that, along with his fair skin complexion, resulted in skin melanoma causing his death

The Veteran's service personnel records confirm that his service duties and occupational specialties included time as an aviation mechanic and a flight engineer.  The Veteran's service separation personnel record, his DD Form 214, shows that he had approximately 9 years in the military occupational specialty as fight engineer. 

As noted above, the Veteran died in June 2003, and the certificate of death lists the cause of his death as metastatic melanoma, primary site adrenal gland.  It is noted that the primary site of the metastatic melanoma as the adrenal gland would seem contradictory to the assertion made on the appellant's behalf regarding skin cancer.  However, the Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In addition, it is noted that there has been no medical opinion regarding the cause of the Veteran's death and its relationship, if any, to his military service.  

It is noted that under 38 U.S.C.A. § 5103A(d), VA must provide a medical examination or provide an opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and 38 C.F.R. § 3.159(c)(4).

The duty to provide a medical examination under 38 U.S.C.A. § 5103A(d) is limited to claims for disability compensation, that does not encompass claims for dependency and indemnity compensation (DIC), but VA may have a duty to provide a medical opinion in connection with a DIC claim under section 5103A(a).  Delarosa v. Peak, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

Thus, in the interest of due process and fairness, the Board concludes that, with confirmed evidence of the Veteran's service duties as an aviation mechanic or engineer, he potentially could have had extended exposure to sunlight, that plausibly could be associated with the metastatic carcinoma that caused his death, keeping in mind though that the primary site of his metastatic disease is described as the adrenal gland.  A VA medical opinion is warranted to determine the etiology of the Veteran's metastatic melanoma.  

Accordingly, the case is REMANDED for the following action:

1. Refer the claims folder to a VA physician (preferably an oncologist) to provide an opinion regarding the etiology of the Veteran's metastatic melanoma of the adrenal gland.  The entire claims folder should be made available to the examiner for review, and the examiner is requested to indicate that a review of the claims folder was completed.  The examiner is requested to address the following:

a. Is it at least as likely as not, (meaning 50 percent probability or greater) that the metastatic melanoma, with reported primary site as the adrenal gland, from which the Veteran died, resulted from any disease or injury during service, including claimed exposure to sunlight in his military occupational specialty as an aviation mechanic or flight engineer (he was a flight engineer for approximately 9 years). 

NOTE: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

b. The physician is further requested to offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected orthopedic disabilities (including residuals of a ruptured anterior cruciate and medial collateral ligament of the left knee; status post closed fracture and dislocation of the right elbow; open fracture and dislocation of the right wrist; closed fracture of the left wrist; status post right thumb fracture; spondylosis and degenerative changes of the cervical spine) and left ear hearing loss and tinnitus either caused or contributed substantially or materially to the metastatic melanoma of the adrenal gland from which he died. 

c. A rationale should be provided for all opinions rendered.

2. After completion of the above, the RO/AMC should review the expanded record and determine if the benefit sought on appeal is warranted.  The appellant and her representative should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


